Citation Nr: 0702094	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-15 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from September 1941 to 
September 1942 and from August 1945 to March 1946.  He was a 
prisoner of war for a period from April 1942 to September 
1942 and in no casualty status from September 1942 to August 
1945.  The veteran died in August 1992.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines. This matter was 
previously remanded by the Board in October 2004 and April 
2005 for further development.  

In January 2007, the Board granted the appellant's Motion to 
Advance on Docket.


FINDINGS OF FACT

1.  The veteran died in August 1992.  

2.  The death certificate listed the immediate cause of death 
as lymphoma. 

3.  At the time of the veteran's death, service connection 
was in effect for anxiety neurosis, rated as 10 percent 
disabling.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The May 2002, October 2003, November 2004, April 2005, and 
July 2005 VCAA letters informed the appellant of the 
information and evidence necessary to substantiate the claim.  
The VCAA letters also told the appellant what types of 
evidence VA would undertake to obtain and what evidence the 
appellant was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The July 2005 letter notified the appellant of the need to 
submit any pertinent medical or service medical records in 
her possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided subsequent to 
the initial rating determination but the deficiency in the 
timing of the notice was remedied by readjudication of the 
claim after provision of the notice.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006). 

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
claim, but she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the claim for service connection, any question as 
to the appropriate disability rating or effective date to be 
assigned is rendered moot.  Moreover, the Court has held that 
once service connection is granted, the claim is 
substantiated and further notice as to the rating or 
effective date elements is not required.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.


Service Connection

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In October 2004, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POWs was amended as follows:  

Diseases specific as to former prisoners of war. 

(1) If a veteran is a former prisoner of war, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied: psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

(2) If the veteran; (i) Is a former prisoner of war and: (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated  with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where related directly to infectious 
causes; cirrhosis of the liver.

69 Fed. Reg. 60083-60090 (October 7, 2004) codified at 
38 C.F.R. § 3.309(c)).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2006).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

At the time of the veteran's death, service connection was in 
effect for anxiety neurosis, which had been assigned a 10 
percent disability evaluation.  

The death certificate listed the cause of the veteran's death 
as lymphoma.  

On the veteran's June 1946 Affidavit for Philippine Army 
personnel, "none" was listed in the section entitled 
"chronological record of wounds and illness incurred from 
December 8, 1941, to date of return to military control".

At the time of a March 1982 VA examination, the veteran was 
diagnosed as having status post bayonet injury to the right 
calf; status post blunt trauma to right shoulder; status post 
beri beri; history of chest pain and back pain, allegedly 
secondary to TB; cataracts, bilaterally; R/O PTSD; status 
post gastric ulcer surgery, 1976; increased SGOT, SGPT 
secondary to antibiotic drugs; and "kidney condition" no 
history or lab documentation of this.  

In an undated medical certificate, the veteran's private 
physician, F. Peneyra, M.D., indicated that he had treated 
the veteran for dysentery from May 2-6, 1957; malaria on May 
25, 1975; on and off fever and epigastric pain; and bleeding 
peptic ulcer from December 5-18, 1975.

At the time of a June 1984 VA examination, the veteran was 
diagnosed as having postoperative cataracts extraction; 
postoperative cholecystectomy; postoperative gastric surgery; 
incisional ventral hernia; and colic infestations.  There 
were no findings of cancer made at that time.   

In a December 2001 statement, H. De Claro, M.D., indicated 
that the veteran was a patient of his from 1965 to 1975.  He 
noted that the veteran came to his clinic on and off with 
chief complaints of abdominal pain, loss of appetite, 
insomnia, muscle and joint pains, and generalized body 
weakness.  He indicated that the veteran was always advised 
to have light activities and to take his medications 
religiously.  He noted the following diagnoses:  chronic 
gastritis, acute polyneuritis, secondary anemia, and new 
growth, stomach.  

In a December 2001 letter, the veteran's private physician, 
V. Castillo, M.D., indicated that the veteran had been under 
his care from January 15-20, 1960, because of malaria and 
anemia with chief complaints of chills, fever, headaches, and 
dizziness.  

In a December 2001 certificate, the veteran's private 
physician, H. Calero, M.D., stated that he treated the 
veteran on September 20, 1977, and April 28, 1978, for 
rheumatoid arthritis and bleeding peptic ulcer, respectively.  
Dr, Calero forwarded a copy of his treatment records.  

In a June 2002 affidavit, several individuals, who claimed to 
have served with the veteran and were POWs with him, 
indicated that during their confinement, they, along with the 
veteran, contracted various tropical diseases like cervical 
and adenopathy fever, night sweats and weigh loss, and other 
miscellaneous ailments, which were the result of medical 
problems and food shortages.  They opined that the 
aforestated ailments were aggravated which caused the 
veteran's early death due to lymphoma.   

In an August 2003 statement, the veteran's private physician, 
H. De Claro, M.D., indicated that the veteran was a patient 
of his from 1965 to 1975, having diagnoses of gastritis, 
polyneuritis, anemia, and new growth, stomach.  He noted that 
during his incarceration, the veteran suffered from 
malnutrition, anxiety, malaria, insomnia, and other 
infections for a period of five months.  He stated that all 
these diseases may have lowered the body resistance of the 
veteran which may have triggered the development of lymphoma 
within five to ten years before his death on August 3, 1992.  
He reported that lymphoma was the kind of malignancy caused 
by human deficiency virus that may have thrived in the system 
of the patient that exacerbated his condition leading to his 
death.  He noted that all of the above conditions were 
contributory factors to lymphoma.  He indicated that since 
lymphoma was caused by a human deficiency virus, the natural 
defenses of the body were hampered, microbes could easily 
gain access to his system causing the spread of malignant 
cells leading to the veteran's death.  

In a September 2003 letter, Dr. De Claro noted that when the 
veteran was imprisoned at Camp O'Donnell during WWII he 
suffered fear, anxiety, insomnia, malnutrition, and other 
infections.  These conditions may have led to what was called 
"stress ulceration" due to trauma of war.  It affected the 
stomach, intestine, and perhaps the spleen.  With these 
factors, severe malnutrition, more infections, and hampered 
natural defenses of the body were positively correlated with 
the incidence of gastrointestinal and splenic growth.  He 
indicated that the lymph glands of the different organs may 
have had adverse reactions on the overwhelming infections and 
the white blood cells (lymphocytes) and macrophages could no 
longer defend the body against infection.  Hence, lymphoma 
may have become malignant after many years of dormancy.  
Microbes easily gained access to his system causing the 
spread of malignant cells, leading to the veteran's death.  

Treatment records obtained in conjunction with the October 
2004 remand, reveal that the veteran was initially diagnosed 
with lymphoma in 1989.  

Attempts to obtain treatment records in conjunction with the 
April 2005 Board remand were unfruitful.  

Service connection is not warranted for the cause of the 
veteran's death.  The service medical records do not reveal 
any findings or diagnoses of lymphoma.  On his June 6, 1945, 
Affidavit for Philippine Army Personnel, the veteran wrote 
"none" in the box that asked for a chronological record of 
wounds or illnesses incurred from December 1941 to June 1946.  
There were also no findings of cancer in the years 
immediately following the veteran's period of service or for 
many years thereafter, with the first diagnosis of lymphoma 
not being  rendered until 1989. 

The Board further notes that lymphoma is not listed as a 
presumptive disease for POWs.  As to the beliefs of the 
veteran's fellow POWs that his lymphoma arose from the 
conditions that he was exposed to while a POW, they, as a lay 
persons, are not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Likewise, the appellant's is 
not competent to render a medical opinion as to the cause of 
the veteran's death.  

The Board notes the August 2003 letter from Dr. De Claro 
stating that during his incarceration, the veteran suffered 
from malnutrition, anxiety, malaria, insomnia, and other 
infections for a period of five months and that these 
diseases may have lowered the body resistance of the veteran 
that may have triggered the development of lymphoma within 
five to ten years before his death on August 3, 1992.  He 
further indicated that lymphoma was the kind of malignancy 
caused by human deficiency virus that may have thrived in the 
system of a patient that exacerbated his condition leading to 
his death.  He indicated that since lymphoma was caused by a 
human deficiency virus, the natural defenses of the body were 
hampered and microbes could easily gain access to his system 
causing the spread of malignant cells leading to the 
veteran's death.  

In his September 2003 letter, Dr. De Claro again noted that 
when the veteran was imprisoned at Camp O'Donnell during WW 
II he suffered fear, anxiety, insomnia, malnutrition, and 
other infections.  He stated that these conditions may have 
led to what was called "stress ulceration" due to trauma of 
war.  It affected the stomach, intestine, and perhaps the 
spleen.  He indicated that the lymph glands of the different 
organs may have had adverse reactions on the overwhelming 
infections and the white blood cells (lymphocytes) and 
macrophages could no longer defend the body against 
infection.  Hence, lymphoma may have become malignant after 
many years of dormancy.  Microbes easily gained access to his 
system causing the spread of malignant cells, leading to the 
veteran's death.  

An award of service connection must be based on reliable 
competent medical evidence and conjectural or speculative 
opinions as to some remote possibility of such relationship 
is insufficient.  See 38 C.F.R. § 3.102 (2006); see also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
sufficient medical nexus evidence); Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between in-service 
radiation exposure and fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that lung cancer was related to service 
radiation exposure).

Dr. De Claro's opinion is, however, equivocal.  Generally 
statements from doctors which are inconclusive as to the 
origin of a disease cannot fulfill the nexus requirement to 
establish service connection.  Watai v. Brown, 9 Vet. App. 
441 (1996); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992). In Obert v. Brown, 
the Court held that a medical opinion expressed in terms of 
"may," also implies "may or may not" and is too speculative 
to establish a plausible claim.  Bostain v. West, 11 Vet. 
App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993).

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  It does not appear that Dr. De 
Claro had the veteran' claims folder prior to rendering his 
opinion.  

Based upon the above, the Board finds Dr. De Claro's 
statements insufficient to provide the medical nexus which 
would warrant a grant of service connection for the cause of 
the veteran's death.  

The Board is sympathetic to the appellant's beliefs, however, 
the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death and 
there is no doubt to be resolved.


ORDER

Service connection for the cause of the veteran's death is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


